W.H. Spelman, plaintiff in error, was by information filed in the county court of Payne county September 29, 1921, charged with the unlawful possession of intoxicating liquors at his place of business in Stillwater. At the trial, December 1, 1921, he was found guilty as charged, and his punishment assessed at a fine of $50 and confinement in the county jail for a period of 30 days. From the judgment on this verdict he appeals.
The plaintiff in error in his brief and argument urges but one assignment of error, namely, that the proof is insufficient to support the verdict. We have examined the testimony, and conclude that this assignment is not borne out by the record. The testimony is conflicting, but there is evidence, if believed by the jury, sufficient to support the verdict. The jury, under such circumstances, are the judges of the weight of the testimony and the credibility of the witnesses.
The judgment of the trial court is affirmed.
MATSON, P.J., concurs.
DOYLE, J., dissents.